Title: Suffolk County Bar Book, 3 January 1770 – 26 July 1774
From: Adams, John
To: 


     
     Boston,3 January 1770 – 26 July 1774. MS book containing 138 numbered pages (MHi). Printed: MHS, Procs.Massachusetts Historical Society, Collections and Proceedings., 1st ser., 19 (1881–1882): 147–179. The first 16 pages (of which p. 13–14 are blank) contain entries in JA’s hand for meetings of the Suffolk co. bar, 1770–1774. The remaining pages, carrying entries in various other hands, give the minutes of the bar from 21 July 1778 to 26 March 1805.
    